Citation Nr: 1100465	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
for post operative status right foot, bunionectomy with double 
threaded screws, hallux valgus.

2.  Entitlement to a disability rating greater than 10 percent 
for hallux valgus of the left great toe with bunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse (J.S.).


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to November 
1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The July 2007 decision denied a rating in excess of 10 percent 
for bilateral bunions, status post right bunionectomy to include 
hammertoe, left foot.  In a May 2009 decision the RO reclassified 
the Veteran's bilateral foot disability into two separate 
disabilities, a right foot disability rated as 20 percent 
disabling and a left toe disability rated as 10 percent 
disabling.  The issues have been listed on the cover of this 
decision so as to reflect the current status of the Veteran's 
bilateral foot claim.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in October 2010.  A transcript of 
this proceeding his been associated with the claims file.  During 
the October 2010 hearing the Veteran submitted additional medical 
evidence along with a waiver of RO review of the additional 
evidence.

During the October 2010 hearing the Veteran raised the 
issues of entitlement to service connection for a scar on 
the lip and a ripped muscle of the right thigh as 
secondary to a fall sustained as a result of her service-
connected bilateral foot disorder.  These issues are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's right foot 
disability most closely approximated moderately severe foot 
injury.

2.  During the entire period on appeal, the Veteran's left foot 
disability most closely approximated moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right 
foot post operative bunionectomy with double threaded screws and 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 7105(c) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 
(2010).

2.  The criteria for a rating in excess of 10 percent for hallux 
valgus of the left great toe with bunion have not been met.  38 
U.S.C.A. §§ 1155, 7105(c) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5280, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that her current right and left disorders are 
more disabling than currently evaluated.  Service treatment 
records show that the Veteran was treated for bilateral bunions 
in February 1990 and underwent right bunionectomy in September 
1992.  She filed a claim for service connection for a bilateral 
foot disorder in November 1992 and by rating decision dated in 
May 1994 the RO granted service connection for a bilateral foot 
disorder, assigning a 10 percent disability rating effective 
November 2, 1992, the day after the Veteran's discharge from 
military service.  This 10 percent disability rating was 
continued by rating decision dated in October 1998.  

The Veteran submitted a claim for an increased rating for her 
bilateral foot disorder in April 2007.  In October 2008 the 
Veteran reported flare-ups of burning and stinging, that last 30 
minutes at a time.  She stated that she has two fused toes that 
she cannot bend at all and that she has a toe that turns under 
another.  At the October 2010 hearing the Veteran reported 
intermittent, throbbing and burning, worse on the right.  She 
stated that she wore orthotics for both feet and that she had gel 
pads that went between the toes on her right foot.  The Veteran 
asserted that she could not comfortably walk long distances 
because of her feet.  She stated that VA had provided her an 
adequate examination of the feet within the last two years.  The 
Veteran testified that she is a nurse and that it takes her 
longer to perform her duties because she has to do a lot of 
walking at work and taking time to rest extended her work day.

Legal Criteria

The Veteran's foot disabilities are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5280 and 5284.  DC 5280 provides a 
maximum rating of 10 percent for unilateral hallux valgus.  It 
provides for a 10 percent rating for operated with resection of 
metatarsal head and also provides a 10 percent for severe hallux 
valgus if equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, DC 5280.  DC 5282 provides for a maximum 10 percent rating 
for unilateral hammer toe of all toes without claw foot.  38 
C.F.R. § 4.71a, DC 5282.

DC 5284 provides ratings for residuals of other foot injuries.  
Moderate foot injuries are rated 10 percent disabling; moderately 
severe foot injuries are rated 20 percent disabling; and severe 
foot injuries are rated 30 percent disabling.  A Note to DC 5284 
provides that foot injuries with actual loss of use of the foot 
are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 
5284.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Although a medical examiner's use of descriptive terminology such 
as "mild" is an element of evidence to be considered by the 
Board, it is not dispositive of an issue.  The Board must 
evaluate all evidence in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

      1.  Right Foot

On VA examination in May 2007 the Veteran reported no foot pain 
at rest.  She did report pain after being on her feet for more 
than one hour.  She denied weakness, stiffness, swelling or any 
other symptoms.  She also denied flare-ups.  Examination of the 
right foot revealed no edema or erythema.  There was no heat or 
tenderness to touch.  There was a bunion deformity at the base of 
the right toe with a 20 degree angulation medially.  There were 
also hammertoe deformities in toes two and three of the right 
foot.  The second toe overlapped the third toe.  The hammertoe in 
the second toe measured 40 degrees.  The hammertoe deformity in 
the third toe measured 20 degrees.  The Veteran had full range of 
motion of the right foot without pain.  Repetitive motion testing 
did not produce any additional pain, any additional limitation of 
motion, fatigability, weakness, or incoordination.  There was no 
objective evidence of pain during the examination.  The 
impression included right foot bunion deformity, status post 
corrective surgery times two, with residual bunion deformity, 
pain, and hammertoe deformities of the toes.

In October 2008 the Veteran was seen at a sports medical clinic 
for bilateral foot pain.  The right foot had a bunion and a 
bunionette.  There was immobility of the second and third digits.  
There was hallux rigidus of the great toe.  There was collapsed 
transverse arch with hammering of the fourth toe and medial 
rotation of her fifth toe secondary to the collapse of the 
transverse arch.  There was callus formation of her second, 
third, and fourth metatarsal heads.

The Veteran submitted a March 2009 statement from a fellow nurse.  
The statement described the Veteran's job as a nurse at a 
hospital, noting that the Veteran's case load entailed covering 
four floors containing several units.  This required the Veteran 
to walk the various floors numerous times a day.  She noted that 
the Veteran experienced burning, stinging, and numbness of the 
top of her toes, necessitating frequent breaks during the day to 
rest.  She stated that this caused the Veteran to extend her time 
at work in order to complete her tasks.

The Veteran was afforded another VA examination in April 2009.  
She reported episodes of numbness in the second and third toes of 
the right foot after walking for a while, or going up and down 
steps.  She said that it sometimes felt as if she had a golf ball 
under the front of her right foot.  The Veteran reported 
occasional redness and swelling in the right great toe, as well 
as stiffness in the metatarsophalangeal (MP) joints across the 
toes of the right foot.  The Veteran described flare-ups four or 
five times a day when she was at work.  She would be walking 
around the hospital for her job and she would have to stop and 
get off her feet due to numbness in the second and third toe and 
pain in the big toe.  The Veteran wore an insert in her right 
shoe and Gelfoam toe separators between the great and second toe 
on the right and the fourth and fifth toe on the right.  
Functional limitation was reported as increased discomfort if she 
stood for more than an hour.  She also had problems with trying 
to go on hikes and with walking more than a mile.  

The April 2009 VA examination revealed normal heel and toe gait.  
The right ankle had full range of motion without pain or fatigue 
on repetition.  There was normal forefoot alignment.  The right 
second toe overlapped the third toe and had kissing soft bunions 
on each toe.  The valgus of the right great toe measured 17 
degrees.  There was a mild bunionette laterally over the fifth 
metatarsal head.  The impression included mild residual hallux 
valgus and bunion of the right, overlapping second on third toe 
on the right; painful and occasionally numb right second and 
third toes with possible neuroma between second and third 
metatarsal heads; and painful MP joint of the right great toe.  

The Board finds that the Veteran's right foot disability more 
closely approximates moderately severe foot injury than a severe 
foot injury.  The Board notes that during the period on appeal, 
the Veteran's right foot disability has been productive of 
tenderness, pain, some numbness, and need to rest after long 
periods of standing or walking.  Although these symptoms reflect 
right foot disability approximating moderately severe foot 
injury, such foot symptoms do not approximate the severity level 
of severe foot injury.  In this regard, the Board notes that the 
Veteran has full range of motion of the right foot, she has 
reported being able to walk up to a mile, and she has not 
demonstrated evidence of limping, abnormal gait, crepitus, 
instability or weakness.  Accordingly, she is not entitled to a 
disability rating greater than 20 percent for her right foot 
disability under DC 5284.

Because there is no medical evidence of claw foot, pronounced 
flatfoot, or malunion or nonunion of the tarsal or metatarsal 
bones of the right foot, the Board finds that a higher rating 
under 38 C.F.R. § 4.71a, DCs 5276, 5278 or 5283 is not 
appropriate.

The Board notes that the Veteran would not be entitled to a 
higher rating based on separate compensable ratings for different 
right foot disabilities.  It has not been shown that the Veteran 
has a weak right foot, or that she has hammertoes of all the toes 
on the right foot, and it has not been shown that the Veteran has 
severe hallux rigidus.  Consequently, she is not entitled to 
compensable ratings under  38 C.F.R. §§ 4.71a, DCs 5277, 5281 or 
5282.

The Board notes that the Veteran is not entitled to a separate 
compensable rating for the scar residual of the right 
bunionectomy.  The May 2007 VA examination report states that the 
scar is 6.5 centimeters in length and 3 millimeters in width.  
The scar was noted to be nontender and stable, without 
inflammation, edema, or keloid formation.  The examiner stated 
that the scar caused no disfigurement or limitation of function.  
The April 2009 VA examination report noted that the scar was well 
healed, without infection.  The Veteran has not made any 
complaints about the scar on her right foot.  Accordingly, the 
Veteran does not meet the criteria for a compensable rating for a 
right foot scar under any applicable diagnostic code.  See 
38 C.F.R. § 4.118, DCs 7800-7805.

The Board does not find that the Veteran has met the criteria for 
a disability rating greater than 20 percent for her right foot 
disability under any applicable diagnostic code or codes.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

      

2.  Left Foot

The May 2007 VA examination revealed no edema or erythema of the 
left foot.  The Veteran had a bunion deformity at the base of the 
great toe, with a 25 degree angulation medially.  She had a 
slight hammertoe deformity of the second toe of the left foot 
with a 20 degree angulation deformity.  The Veteran had full 
range of motion of the left foot without pain.  Repetitive motion 
testing did not produce any additional pain, change in range of 
motion, fatigability, weakness or incoordination.  There was no 
objective evidence of pain during the examination.  The 
impression included bunion deformity of the left foot with pain 
and hammertoe deformity.  

Private records indicate that in October 2008 the Veteran 
reported return of her bunion and the beginning of hammering of 
her second, third, and fourth digits of her left foot.  The left 
foot had flexible longitudinal arch, collapsed over transverse 
arch.  There was hammering of the second, third, and fourth 
digits with callus formation over the proximal interphalangeal 
(PIP) joints of those digits and rotational abnormality of the 
fifth digit, as well as callus formation of her second, third, 
and fourth metatarsal heads of the left foot.

On VA examination in April 2009 there were no complaints of 
flare-ups or discomfort in the left foot.  The Veteran had full 
range of motion of the left foot without pain and no reduction in 
motion with repetition of motion.  There was a mild bunionette 
over the lateral fifth metatarsal head on the left.  There was 
mild clawing of the interphalangeal (IP) joint of the second, 
third, fourth and fifth toes on the left of no more than 15 
degrees, but with a mild callus on the dorsum of the IP joints.  
The impression was mild bunion and hallux valgus of the left 
great toe, and mild clawing of the second, third, fourth, and 
fifth toes of the left foot.  X-rays revealed plantar calcaneal 
spur, hammertoes and a hallux valgus deformity of the left foot.

The Veteran is also not entitled to a rating in excess of 10 
percent under DC 5284, the code for other foot injuries, as she 
has not been shown to have left foot disability equivalent to a 
moderately severe foot injury.  The record shows that during the 
period on appeal, the Veteran's left foot disability has been 
productive of tenderness, pain, and need to rest after long 
periods of standing or walking.  Although these symptoms reflect 
left foot disability approximating moderate foot injury, such 
foot symptoms do not approximate the severity level of moderately 
severe foot injury.  In this regard, the Board notes that the 
Veteran has not demonstrated evidence of decreased range of 
motion of the left foot, edema, painful motion, crepitus, 
decreased sensation, instability or weakness.  

The Veteran already has the maximum rating for hallux valgus of 
the left foot under DC 5280.  He does not have hammer toes of all 
the toes of the left foot and is therefore not entitled to a 
separate 10 percent rating under DC 5282 for hammertoes.  

The Board does not find that the Veteran has met the criteria for 
a rating in excess of 10 percent for her hallux valgus of the 
left great toe with bunion under any applicable diagnostic code.

      3.  Other Considerations

As shown above, during the entire time period on appeal, the 
Veteran's right foot disability has not approximated the criteria 
for a rating in excess of 20 percent, and the Veteran's left foot 
disability has not approximated the criteria for a rating in 
excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has considered the applicability of DeLuca v. Brown, 8 
Vet. App. 202, including whether there is a basis for assigning 
ratings in excess of those assigned due to additional limitation 
of motion resulting from pain or functional loss.  See 38 C.F.R. 
§§ 4.40 and 4.45.  There is no question in this case that pain is 
a component of the Veteran's bilateral foot disabilities.  
Nevertheless, the Board finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected foot 
disabilities are contemplated in the 20 percent (right) and 10 
percent (left) ratings now assigned.  The May 2007 and April 2009 
VA examiners did not note any additional limitation of motion 
resulting from repetitive motion.  Therefore, there is no 
indication that weakness, fatigability, incoordination or pain on 
movement of a joint causes functional loss greater than that 
contemplated by the ratings currently assigned for the Veteran's 
right and left foot disabilities.  See 38 C.F.R. § 4.40; DeLuca.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The governing 
norm in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2010).  Here, the rating criteria reasonably 
describe the Veteran's left and right foot symptoms and provide 
for additional or more severe symptoms than currently shown by 
the evidence; thus, her disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  The Schedule does provide for higher ratings for the 
service- connected right and left foot disabilities.  Moreover, 
as discussed above, the schedular criteria for higher ratings 
have not been shown for the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for either foot disability during the 
period of time on appeal.  In addition, there is no indication in 
the record that either foot disability alone markedly interferes 
with her employment.  Although the Board notes that the Veteran's 
bilateral foot disability appears to have slowed her down at 
work, it also appears that any true functional impairment has 
been small, and that the Veteran has not missed work due to her 
foot disabilities.  In sum, there is no indication in the record 
that the average industrial impairment from her bilateral foot 
disability alone would be in excess of that contemplated by the 
assigned evaluations; it is not impractical to apply the regular 
schedular standards.  For these reasons, a referral for extra-
schedular ratings is not warranted.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in April 2007 and May 
2008 letters and the claim was readjudicated in a September 2008 
statement of the case and June and December 2009 supplemental 
statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 20 percent for post operative 
status right foot, bunionectomy with double threaded screws, 
hallux valgus is denied.

A disability rating greater than 10 percent for hallux valgus of 
the left great toe with bunion is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


